MEMORANDUM **
Anthony Wright, Sr. appeals pro se from the district court’s order dismissing for failure to prosecute Lorece Wright’s appeal from the bankruptcy court’s order granting summary judgment. We have jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of discretion. Morrissey v. Stuteville (In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We affirm.
The district court did not abuse its discretion in dismissing Lorece Wright’s bankruptcy appeal for failure to prosecute because it warned her that a failure to file an opening brief on her own behalf would result in dismissal, gave her a 30-day extension of time to obtain counsel or file her opening brief, and did not dismiss the appeal until two years after she failed to submit her opening brief. See Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994) (discussing factors courts must consider when deciding whether to dismiss for failure to prosecute).
Because we affirm the district court’s dismissal for failure to prosecute, we do not consider Lorece Wright’s challenges to the bankruptcy court’s orders granting summary judgment. See In re Morrissey, 349 F.3d at 1190.
We reject as without merit Lorece Wright’s contentions that the. bankruptcy court lacked jurisdiction
Lorece Wright’s requests, set forth in the opening and reply briefs, are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3,